Title: Thomas Boylston Adams to John Quincy Adams, 1 February 1800
From: Adams, Thomas Boylston
To: Adams, John Quincy


				
					
						No 14
					
					13. Jany 31st
					My dear Brother
					Philadelphia 1st: February 1800.
				
				Your very acceptable favors of the 17th: September & 22d: October came to hand within two days of each other about the middle of last month, and it would be difficult to express how much comfort they brought with them by the assurances they contained of the reestablishment of your own & your Louisa’s health. Since the receipt of this intelligence my Mother has got your favor of September 21st: giving a very elegant description of your excursion to Bohemia & Saxony, in which however, I believe, no one could take so much delight as myself. In addition to the natural interest one takes in the description of a place, which he has seen with pleasure, more than one who has never seen it, I have another motive for being gratified

by the detail, since it corroborates by such respectable testimony, facts, which I had related, with equal regard to truth, without being believed; for instance, I undertook to assert, that the Well in the Fortress of Königstein is 1800 feet in depth; a gentleman present, who was a very intimate acquaintance however, said to me on the occasion; “Take care Tom, how you shoot, for the bow you hold might well pass for a travellers, by the depth & distance it carries.” This Gentleman was no other than our sprightly friend & old acquaintance Joseph Dennie, to whose lot it has fallen, in the concurrence of incidents little anticipated, to become a subordinate in the Office of State. He will now have an opportunity of seeing the fact confirmed under your hand, after which, he may deny like Peter, though he cannot doubt like Thomas. My allusion is scriptural, because appropriate to the Lay Preacher.
				Your letters to me & my Father have explained many things with respect to transactions between the belligerent & neutral powers, which were before unintelligible to us. The secret negotiations between England & Prussia on the one hand with respect to Holland; the counter or subsequent Embassy from Holland to Berlin; the alteration in the preconcerted plan of operations on the part of the Coalesced powers, by the treachery & bad faith of Austria & the consequent loss of Switzerland—all these things were known to us in a very imperfect manner before the receipt of your letters.
				For a few days past we have been swallowing with different appetites, no doubt, but with equal avidity, the strange & unaccountable history of a new & pretty complete revolution at Paris. The Hero of Vendemiaire, of Italy, of Egypt, that “Corsican ruffian,” as you seasonably styled him, has undertaken out of his abundant generosity to protect, in Concert with a few others, the liberties of the good people of France. You always thought, and you taught me to think, I suppose by convincing my judgment, that this Idol of France & of the world, was estimated far beyond his deserts, that to compare his character or his achievments with those of Cæsar, Alexander, or in later times, with Henry 4th of France, or the Generals of Louis 14th: & those who opposed them, was to deal in hyperbole at the expence of truth & historical accuracy. His destinies have been great—they have surpassed in brilliancy those of his Cotemporaries, and this is sufficient to authorise the strain of admiration which we lavish upon him, while his Fortune proves true. He, who had so often faced danger & death in every shape, was not to be dismayed by the daggers that threatened to immolate him, when he violated the sanctuary of

the laws. The Constitution too; what was a Constitution of civil Government to Buonaparte, whom every faction courted to join in a conspiracy to overturn it? Had it any reward to make for his personal sacrifices and those of his bretheren in Arms, and while it existed was there any theatre left for his talents? Did Sieyes ever love the Constitution of the 3d: year which so ignominiously consigned to oblivion the substitute he had offered for it?
				They are Consuls; or rather Buonaparte is Dictator with the title of grand Elector and Sieyes & Ducas are tribunes of the people. This looks much like a pretty exact imitation of Cæsar, of Rienze; and the dissmissal of the legislative Councils at the point of the bayonets of the Grenadiers might have been a novel proceeding, if Cromwel had not thought of and executed it first.
				Our systematic admirers of french fashions in politics have been much at a loss what comments to make upon the new order of things and the manner in which it has been brought about. Now, they extol the talents & virtues of Buonaparte, and alledge that he cannot err; again, they profess not to know what potent reasons may have compelled his conduct. A little more of the detail transpires and they at once see through the mystery, declaring every thing that has been done to be perfectly conformable to the letter of the Constitution.
				The public mind still floats in suspense as to the probable duration of the Consular usurpation and its tendencies. The Royalists have already brought to life Louis 17th: to be in perfect readiness to receive the Diadem, which Buonaparte & Sieyes are holding as a provisional pledge for him. Sieyes is said to have been his Saviour. Others imagine, that Buonaparte & Sieyes are well disposed to relieve, every pretender to the hereditary Crown of France, from the cares & perplexities of a Royal administration, on the ground, that by a restoration of Monarchy, Sieyes’s portfeuille of Constitutions would be rendered useless and that Buonaparte would not be the Grand Elector over the french nation.
				By this time you must be weary of these adverse & incoherent conjectures; but I have dwelt the longer upon them, as affording an evidence of our state of preparation to receive further light on this subject.
				I was much amused with the account you gave me of the slight apostacy of the German Jews and the manner in which these advances on their part were met by the Provost Teller & the Chemist M de Luc. It would not surprize me if the Chemist should surpass

the Theologian in finding a solution for the difficulties raised by the Jews. It must be a potent crucible that could amalgamate such opposite compositions as Christianity & Judaism.
				Shakespeare distinguishes between an Hebrew Jew & a Christian Jew, and I take it for granted that these Berlin Jews are desirous of perpetuating the distinction.
				Our own affairs are not of a very interesting nature at this moment, I mean, to us, who note the occurrences as they pass. Since the death of Washington, which I announced to you in my No 12, we have had an inundation of funeral Eulogies Orations & Sermons, and the 22d: of this month is to be dedicated by Appointment of authority, to exercises of a similar nature. Amid this profusion of effort to panegerize the departed Hero, there are few that succeed. I shall make up a packet of them for you, and if your judgment coincides with mine, the Oration pronounced by Governeur Morris at New York, will bear the palm from every other that has appeared on the occasion. Judge Minot pronounced an Oration at Boston, which is also very generally esteemed. T. Paine, made an attempt at Newbury Port & failed, in my opinion, for his whole Capital of reputation.
				Congress have done little business of moment during the present session hitherto. Excepting a pretty elaborate debate upon certain resolutions for reducing the military establishment, and upon a letter, of which you will hear & read much in the newspapers, I can recollect nothing that has much excited public feeling or curiosity. You recollect the fable of the Jack in Lyon’s skin. Tell me I pray you, whether certain incidents, that have occurred within the walls of a certain House, do not provoke a most irresistible application of it. That Assembly have, in my opinion, an exclusive privilege to admit into their society, creatures, distinguished but in shape, from those whose names they bear.
				Present me most affectionately to your Louisa, & believe me in truth / Your’s
				
					PS. My Mother has concluded to appropriate to her uses, the linnen which belonged to Whitcomb, upon the terms, which you proposed, and she will account with me for the price, which you may pay him for it. The chest contained all the parcels of linnen, distinguished by separate marks—old cloath’s &ca: which will be carefully preserved. My little Trunk, containing an useful, though now antiquated ward robe, may, in the lapse of ages, find its way to the Owner, but his hopes, fortunately, no longer travel with it.
					
					
					
					The letter you enclosed me from Dresden for a Mr: Schultz, I delivered as recommended. The person does not now reside here, though his dwelling is known to the man I left the letter with.
				
			